Citation Nr: 0905875	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-30 683	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection 
for post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk

INTRODUCTION

The veteran had active military service from April 1968 to 
November 1970, including a tour in the Republic of Vietnam 
from August 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In November 2008, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.

In this decision, the Board is reopening the claim on the 
basis of new and material evidence.  However, the Board is 
then remanding the claim to the RO via the Appeals Management 
Center (AMC) for further development before readjudicating 
the claim on the underlying merits - i.e., on de novo basis.


FINDINGS OF FACT

1.  In October 2001, the RO denied the veteran's claim for 
service connection for PTSD.  The RO sent him a letter in 
October 2001 notifying him of that decision and apprising him 
of his procedural and appellate rights, and he did not 
appeal.

2.  Since that October 2001 decision, the veteran has 
submitted additional evidence that is not duplicative or 
cumulative of evidence previously considered and relates to 
an unestablished fact necessary to substantiate this claim.  
Specifically, this evidence suggests he may have experienced 
stressors in August and October 1969, while stationed in 
Vietnam, eventually leading to a diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  The RO's October 2001 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  But new and material evidence has been submitted since 
that October 2001 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim, and then further 
developing it on remand before readjudicating it on the 
underlying merits, there is no need to discuss at this point 
whether there has been compliance with the duty-to-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This 
is better determined once the additional development on 
remand has been completed, including in terms of: 
 (1) informing the veteran of the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informing him of the information and evidence that VA 
will obtain and assist him in obtaining; and (3) informing 
him of the information and evidence he is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Proper VCAA notice will also advise him of 
the downstream disability rating and effective date elements 
of his claim, in the event service connection is eventually 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).



Moreover, since the Board is reopening the claim, there is no 
need to discuss whether there has been compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying 
the veteran of the evidence necessary to substantiate the 
element or elements of his claim that were found insufficient 
in the previous denials.  Kent, 20 Vet. App. at 10-11; see 
also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (where 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).  This is 
because the Board is reopening the claim irrespective of any 
Kent concerns.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for PTSD

The RO initially considered - and denied, this claim in 
October 2001.  As cause for denying this claim, the RO 
pointed out there was (at least at that time) no evidence 
establishing that the veteran's claimed in-service stressor 
had actually occurred, and no medical evidence establishing a 
link between his PTSD diagnosis and the claimed in-service 
stressor.  The RO sent him a letter in October 2001 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.  So that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.



Although the RO determined in the January 2005 rating 
decision that new and material evidence had been presented to 
reopen the claim for service connection for PTSD, that 
determination is not binding on the Board.  The Board must 
first decide whether new and material evidence has been 
received to reopen the claim, irrespective of what the RO 
decided concerning this.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will first 
make this threshold preliminary determination.

The veteran filed his petition to reopen this claim in August 
2004.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the October 2001 denial consists of 
VA medical reports, private medical reports, lay statements, 
and a hearing transcript.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  But the September 2006 statement from the 
veteran and the November 2008 hearing transcript are also 
material because they relate to the veteran's uncorroborated 
stressors, an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  Specifically, both of 
these documents identify that his claimed stressors occurred 
between August and October 1969, when he was stationed in 
Dong Tam, Vietnam.

Therefore, since there is new and material evidence 
(additional stressor information not previously available), 
the claim is reopened.  38 U.S.C.A. § 5108.  This is not, 
however, meant to suggests the veteran's claim ultimately 
will be granted.  It must be readjudicated on the underlying 
merits, i.e., on a de novo basis, upon completion of the 
additional development on remand.


ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for PTSD 
is granted subject to the further development of the claim 
on remand.


REMAND

The veteran is trying to establish his entitlement to service 
connection for PTSD.  The applicable VA regulations 
acknowledge that symptoms attributable to PTSD often are not 
manifested during service.  So service connection requires a 
current medical diagnosis of this condition (in accordance 
with DSM-IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).



The veteran's post-service medical records, including those 
concerning his evaluation and treatment at a local VA Medical 
Center (VAMC), establish the required PTSD diagnosis.  But 
the question of whether he actually experienced a stressor 
during service to support this diagnosis is a factual - not 
medical, determination.  And credible supporting evidence of 
the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d) and (f)(1).

Where, however, VA determines either that the veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  And, again, this corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau, 9 Vet. App. at 396.



While the veteran's military personnel records, including his 
DD Form 214, confirm he served in the Republic of Vietnam 
from August 1969 to November 1970, his mere presence there 
does not immediately establish that he served in a combat 
position.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Nor is his military occupational specialty (MOS) of UH1 
helicopter repairman prima fascia indicative of combat 
experience.  See VAOPGCPREC 12-99 (October 18, 1999).  
Further, as the RO has noted correctly, he did not receive 
any combat-related awards or commendations that would serve 
to establish combat with the enemy.  Therefore, independent 
evidence is necessary to corroborate his alleged stressors.

In June 2006, the RO sent the veteran a letter asking for the 
dates surrounding the events he had described relating to his 
claimed in-service stressors.  In September 2006, in 
response, he wrote that the claimed events occurred in 
Dong Tam, Vietnam, from August to October 1969.  Also in the 
statement, he referred the RO back to a prior February 2006 
statement.  In a June 2008 letter to him, the RO determined 
it was unable to corroborate his stressors, as he had failed 
to respond to the June 2006 letter.  In actuality, he did 
respond to that letter (perhaps just not with the amount of 
information and detail required), and therefore, the RO has 
not attempted to verify any of these asserted stressors.

In his February and September 2006 statements in support of 
his claim, and in his November 2008 hearing testimony, the 
veteran detailed several of his stressors, including 
regarding mortar attacks, hostile fire and damage to his 
military base, hostile fire and damage to the helicopter he 
was flying in, Vietnam citizens' battle wounds, witnessing 
injury to a woman and child in September 1969, and the 
extraction of wounded soldiers during flight missions.  He 
said these events occurred in Dong Tam, Vietnam, from August 
24, 1969 to October 1969 when he was part of the 247th 
Medical Detachment Air Ambulance Unit.

VA must attempt to corroborate these alleged stressors before 
deciding the veteran's claim for service connection for PTSD.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Forward the veteran's stressor 
information to the U.S Army and Joint 
Services Records Research Center (JSRRC), 
and any other appropriate records 
repository, for research into corroboration 
of the claimed stressors.  The JSRRC should 
be provided a copy of any information 
obtained concerning the events in question.  
Follow up on any additional action 
suggested by the JSRRC.  In particular, 
attempt to determine whether:

a) from August 24, 1969 to October 
1969, the veteran, as part of the 
247th Medical Detachment Air 
Ambulance Unit in Dong Tem, Vietnam, 
experienced mortar attacks; hostile 
fire and damage to his military 
base, hostile fire and damage to the 
helicopter he was flying in, Vietnam 
citizens' battle wounds, witnessing 
injury to a woman and child in 
September 1969, and the extraction 
of wounded soldiers during flight 
missions.

2.  If, and only if, at least one 
stressor is verified, schedule the 
veteran for a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s) found to be corroborated by 
the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must then determine 
whether the veteran has PTSD according to 
the requirements of DSM-IV and, if he 
does, whether any in-service stressor(s) 
found to be established by the evidence 
is the cause of this condition.  The 
examiner must be instructed that only the 
events objectively verified may be 
considered as valid stressors and have 
the examiner specify the stressor(s) that 
provided the basis of the diagnosis.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


